Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
El Tribunal —por voz de su entonces Juez Presidente, el Ledo. José Trías Monge— inequívocamente, y en forma unánime, dictaminó, en Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 85-86 (1980), que el asunto de si “debe o no enmendarse la Constitución del Estado Libre Asociado para limitar el derecho a fianza ... es una controversia de índole política sobre la que este Tribunal no puede pronunciarse”. (Enfasis suplido.)
Si ello es así, demás está decir que una consulta a la ciudadanía sobre si se debe, o no, limitar a dos (2) términos la elección del Gobernador, los legisladores y los alcaldes, en Puerto Rico, o si se debe, o no, aumentar el número de los Jueces de este Tribunal, es, igualmente, una controver-sia de índole política sobre la cual tampoco tenemos la au-toridad para expresarnos.
Sorprendidos, y atribulados, ante la resolución que hoy emite una mayoría de los integrantes del Tribunal, nos cuestionamos: ¿cómo es posible que, si el propio Tribunal Supremo de Puerto Rico carece de autoridad para expre-sarse sobre una cuestión política, este Tribunal tenga au-toridad para concederle “permiso” a los jueces del Tribunal de Primera Instancia para que lleven a efecto una cam-paña al respecto? Sobre todo, cuando consideramos que dichos jueces de instancia se estarán expresando sobre una cuestión que, de manera principalísima, le atañe al Tribunal Supremo.
El viraje, o cambio radical en la posición, del Tribunal en este asunto no sólo resulta violatorio de la Sec. 12 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 361, la cual expresamente prohíbe la participación de un miembro de la judicatura puertorriqueña “en campañas políticas de *741clase alguna”, sino que infringe, de manera frontal, las dis-posiciones del Canon XIII de Etica Judicial, 4 L.P.R.A. Ap. IV-A, el cual prohíbe, en lo pertinente, no sólo que un juez del tribunal de primera instancia haga “expresiones, co-mentarios o manifestaciones públicas sobre asuntos o actos de naturaleza política o partidista” sino que éste entable “polémicas con candidatos o líderes políticos”. Id.
Esto es, la citada disposición constitucional y el mencio-nado canon de ética judicial no se circunscriben mera-mente a prohibir —como erróneamente se asevera en la resolución mayoritaria— la participación de jueces en las campañas políticas que se llevan a cabo en nuestro País con el propósito de elegir candidatos a puestos electivos políticos. Las hasta hoy “sagradas” disposiciones prohíben, de manera absoluta, la participación de los jueces en cam-pañas relativas a todo asunto de índole político.
¿Quién se atreve a negar que la consulta, o referéndum, que la Asamblea Legislativa ha pautado para el próximo 6 de noviembre de 1994 efectivamente versa sobre un asunto político partidista?; consulta sobre la cual los tres (3) par-tidos políticos principales del País ya se encuentran en pugna y públicamente han anunciado que dilucidarán la misma ante la ciudadanía mediante una campaña publici-taria enérgica y vigorosa. El “permiso” hoy concedido a los jueces de instancia trasciende la emisión de una aislada expresión que sobre un asunto que concierne y afecta a la Rama Judicial pueda hacer un miembro de la judicatura puertorriqueña, en defensa de la misma, en determinado momento. La autorización hoy concedida va mucho más lejos. El Tribunal le permite a los jueces de instancia no sólo participar activamente en la campaña política que se avecina sino que les autoriza a llevar a cabo su propia campaña.
La imagen, o visión, de unos jueces sistemáticamente dictando charlas, o emitiendo discursos, “en foros idóneos”, *742contestando y haciendo imputaciones, y envueltos en dimes y diretes no sólo con los políticos del País sino que con sus propios compañeros de estrado, ciertamente no es la imagen o idea que tenemos del noble integrante de la Judi-catura puertorriqueña. Por la posición privilegiada que ocupan los miembros de la Judicatura en la sociedad puer-torriqueña, la opinión que éstos públicamente manifiesten, sobre un asunto político, puede indebidamente influenciar el criterio que puedan tener los ciudadanos de este País respecto al asunto en controversia. Por otro lado, la parti-cipación de jueces en una campaña política tiene el efecto, indeseable y trágico, de desmerecer y lesionar la imagen del juez en la comunidad en que ejerce su delicado minis-terio ya que dicha participación puede causar divisiones, y enconos, no sólo entre la ciudadanía y la Judicatura sino que entre los propios integrantes de la Rama Judicial.
Hace algunas semanas, al disentir de una Opinión emi-tida por la mayoría de los integrantes del Tribunal, nos cuestionamos qué nos depararía el futuro. Debemos confesarlo. Jamás pensamos en que llegaría a esto.